

Exhibit 10.1


SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of July 12, 2010, is by
and among American DG Energy Inc., a Delaware corporation (the “Company”), and
the subscriber identified on the signature pages hereto (each a “Subscriber”).


WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Reg. D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “Securities Act”); and


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase, in the aggregate, at the
Closing (as defined below), $1,000,000 (the “Purchase Price”) of shares of the
Company’s Common Stock (such shares, the “Shares”) at a purchase price per Share
of U.S. $2.50 (“Per Share Purchase Price”). The Purchase Price shall be payable
to the Company at the Closing.


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:


1.           Purchase and Sale of Shares.  Subject to the satisfaction (or
waiver) of the conditions to Closing set forth in this Agreement, at the
Closing, each Subscriber shall purchase Shares for the portion of the Purchase
Price indicated on such Subscriber’s signature page hereto (the “Subscriber’s
Purchase Price”), and the Company shall sell such Shares to the Subscriber.


2.           Closing; Deliveries Etc.


(a)           Closing. The consummation of the transactions contemplated herein
(the “Closing”) shall take place remotely via the electronic exchange of
documents and signatures, at 10:00 a.m., Eastern U.S. Time, on or before
September 15, 2010 (the “Closing Date”), provided that the conditions to Closing
set forth herein have been satisfied or waived.


(b)           Company’s Deliveries. At the Closing, the Company shall deliver or
cause to be delivered to each Subscriber a copy of duly executed irrevocable
instructions, in customary form, to the Company’s transfer agent instructing the
transfer agent to deliver, on an expedited basis, a certificate evidencing a
number of Shares equal to such Subscriber’s Purchase Price divided by the Per
Share Purchase Price, registered in the name of such Subscriber.


(c)           Subscribers’ Deliveries. At the Closing, each Subscriber shall
deliver or cause to be delivered to the Company such Subscriber’s Purchase Price
by wire transfer to an account specified in writing by the Company prior to the
Closing.


(d)           Subscribers’ Closing Conditions. The obligation of each Subscriber
to consummate the transactions contemplated by this Agreement at the Closing
shall be subject to the satisfaction, prior to or at the Closing, of the
following conditions:  (i) the representations and warranties of the Company
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date as though such warranties and representations were
made at and as of such date; (ii) the Company shall have performed and complied
in all material respects with all agreements, covenants and conditions contained
in this Agreement which are required to be performed or complied with by the
Company prior to or at the Closing; and (iii) there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as herein provided.

 
1

--------------------------------------------------------------------------------

 


(e)           Company’s Closing Conditions. The obligation of the Company to
consummate the transactions contemplated by this Agreement at the Closing, shall
be subject, in the absence of a written waiver by the Company, to the
satisfaction, prior or at the Closing, of the following conditions: (i)  the
representations and warranties of each of the Subscribers contained in this
Agreement shall be true on and as of the Closing Date in all material respects
as though such warranties and representations were made at and as of such date;
(ii) each Subscriber shall have performed and complied in all material respects
with all agreements, covenants and conditions contained in this Agreement which
are required to be performed or complied with by it prior to or at the Closing;
and (iii) there shall be no effective injunction, writ, preliminary restraining
order or any order of any nature issued by a court of competent jurisdiction
directing that the transactions provided for herein or any of them not be
consummated as herein provided.


3.           Subscribers’ Representations and Warranties.  Each Subscriber
hereby represents and warrants to and agrees with the Company, only as to such
Subscriber, that:


(a)           Information on Company. The Subscriber has been furnished with or
has had access at the EDGAR website of the SEC to the Company’s Form 10-K for
the year ended December 31, 2009, and all filings subsequently made by the
Company with the SEC (hereinafter referred to collectively as the “Reports”). 
In addition, the Subscriber has received in writing from the Company such other
information concerning its operations, financial condition and other matters as
the Subscriber has requested in writing and considered all factors the
Subscriber deems material in deciding on the advisability of investing in the
Shares.


(b)           Information on Subscriber.  The Subscriber was at the time it was
offered the Shares, is on the date hereof and will be on the Closing Date an
“accredited investor”, as such term is defined in Reg. D promulgated by the SEC
under the Securities Act, is experienced in investments and business matters,
has made investments of a speculative or high risk nature and has purchased
securities of publicly-owned companies in private placements in the past and,
together with its representatives and/or trustee, as applicable, has such
knowledge and experience in financial, tax and other business matters as to
enable the Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase.  The Subscriber has the authority and is
duly and legally qualified to purchase and own the Shares.  The Subscriber is
able to bear the risk of such investment for an indefinite period and to afford
a complete loss thereof.  The information set forth on the signature page hereto
regarding the Subscriber is accurate. The Subscriber was not formed for the
specific purpose of acquiring the Shares and is not a registered broker-dealer
or an affiliate of a registered broker-dealer.


(c)           Purchase for Investment.  On the Closing Date, the Subscriber will
purchase the Shares as principal for its own account for investment and not with
a view to any sale of other transfer thereof in contravention of the Securities
Act.


(d)           Compliance with the Securities Act.  The Subscriber understands
and agrees that the Shares have not been registered under the Securities Act or
any applicable state securities laws by reason of their issuance in a
transaction that does not require registration under the Securities Act (based
in part on the accuracy of the representations and warranties of Subscriber
contained herein), and that such Shares must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration.


(e)           Restrictive Legend.  The Shares may bear a customary restrictive
Securities Act legend in the form specified by the Company.


 (f)           Communication of Offer.  The offer to sell the Shares was
directly communicated to the Subscriber by the Company.  At no time was the
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.

 
2

--------------------------------------------------------------------------------

 


(g)           Organization; Authority; Enforceability.  Such Subscriber, if an
entity, is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization (if such “good standing” concept is
recognized in such jurisdiction) with full right, corporate,  partnership or
trust power and authority to enter into and to consummate the transactions
contemplated by this Agreement. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full corporate, partnership,
trust or similar power and authority necessary to enter into this Agreement and
such other agreements and to perform its obligations hereunder and under all
other agreements entered into by the Subscriber relating hereto.


(h)           Correctness of Representations.  Each Subscriber represents as to
such Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Subscriber otherwise notifies the
Company prior to the Closing, shall be true and correct as of the Closing Date.


(i)            Survival.  The foregoing representations and warranties shall
survive the Closing Date for three years.


(j)            Restriction on Short Sales.  Each Subscriber agrees that, to the
extent required by law, it will not enter into or effect any short sale or other
hedging transaction with respect to the Company’s Common Stock.


(k)           Disclosure. Each Subscriber acknowledges and agrees that the
Company does not make nor has made any representations or warranties with
respect to the Shares or the transactions contemplated hereby other than those
specifically set forth in Section 4 hereof.


4.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that on the date hereof:


(a)           Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Company has been duly authorized and validly issued and are fully
paid and non-assessable.


(c)           Authority; Enforceability.  The Company has full corporate power
and authority necessary to enter into and deliver this Agreement and to perform
its obligations thereunder. This Agreement has been duly authorized, executed
and delivered by the Company and is a valid and binding agreement enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.


(d)           Consents.  No consent, approval, authorization or order of any
court or governmental agency or body having jurisdiction over the Company is
required for the execution by the Company of this Agreement and compliance and
performance by the Company of its obligations hereunder, including, without
limitation, the issuance and sale of the Shares.


(e)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscribers in Section 3 are true and correct, neither the
issuance and sale of the Shares nor the performance of the Company’s obligations
under this Agreement and all other agreements entered into by the Company
relating thereto by the Company will:

 
3

--------------------------------------------------------------------------------

 


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the
certificate of incorporation of the Company, (B) to the Company’s knowledge, any
decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Company of any court or governmental agency or body having
jurisdiction over the Company or over the properties or assets of the Company,
(C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company is a
party, by which the Company is bound, or to which any of the properties of the
Company is subject, or (D) the terms of any “lock-up” or similar provision of
any underwriting or similar agreement to which the Company is a party except the
violation, conflict, breach, or default of which would not have a material
adverse effect on the business, operations or financial condition of the Company
and its subsidiaries taken as a whole (a “Material Adverse Effect”);


(ii)          result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
borrowing of the Company; or


(iii)         result in the activation of any piggy-back registration rights of
any person or entity holding securities of the Company or having the right to
receive securities of the Company.


(f)           The Shares.  The Shares upon issuance in accordance with the terms
of this Agreement:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
Securities Act and any applicable state securities laws;


(ii)          will be duly and validly authorized, and on the date of issuance
of the Shares, the Shares will be duly and validly issued, fully paid and
nonassessable; and


(iii)         will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company.


(g)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
that would affect the execution by the Company or the performance by the Company
of its obligations under this Agreement, and all other agreements entered into
by the Company relating hereto.  Except as disclosed in the Reports, there is no
pending or, to the best knowledge of the Company, basis for or threatened
action, suit, proceeding or investigation before any court or governmental
agency or body, which litigation if adversely determined could have a Material
Adverse Effect.


(h)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and its shares of Common Stock are registered
pursuant to Section 12(g) of the Exchange Act.  The Company has timely filed all
reports and other materials required to be filed under the Exchange Act during
the preceding twelve months.


(i)            Information Concerning the Company.  The Reports contain all
material information relating to the Company and its operations and financial
condition as of their respective dates that is required by the Exchange Act to
be disclosed therein.  Since the date of the financial statements included in
the Reports, there has been no Material Adverse Effect not disclosed in the
Reports.  The Reports, at the time of filing, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances when made.

 
4

--------------------------------------------------------------------------------

 


(j)            No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the Shares
pursuant to this Agreement to be integrated with prior offerings by the Company
so as to invalidate any exemptions under the Securities Act for the offer and
sale of the Shares.


(k)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Reg. D under the Securities Act) in connection with the offer or sale
of the Shares.


(l)            No Material Undisclosed Events or Circumstances.  Since the date
of the last Report filed under the Exchange Act, no event or circumstance has
occurred or exists with respect to the Company or its business, operations or
financial condition, that, under applicable law, rule or regulation, requires
the filing of a Report prior to the date hereof that has not been so filed.


(m)          Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing, shall be true and correct in all material
respects as of the Closing Date.


(n)           Survival.  The foregoing representations and warranties shall
survive the Closing Date for a period of three years.


5.           Reg. D Offering.  The offer and issuance of the Shares to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the Securities Act afforded by Section 4(2) or Section 4(6) of the
Securities Act and/or Rule 506 of Reg. D promulgated thereunder.


6.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Exchange Act Filings.  The Company shall file a Form 8-K with the
SEC disclosing the transactions contemplated by this Agreement within the time
period specified therefor by the rules and regulations under the Exchange Act.
The Company agrees to file a Form D with respect to the Shares as required under
Reg. D.


(b)           Reporting Requirements.  Until all of the Shares have been resold
or transferred by all of the Subscribers, or, if earlier, two years after the
Closing Date, the Company will use commercially reasonable best efforts (i) not
to take any action or file any document (whether or not permitted by the
Securities Act or the Exchange Act or the rules thereunder) to terminate or
suspend the registration of the shares of the Company’s Common Stock under the
Exchange Act and (ii) to continue the listing of the shares of the Company’s
Common stock on the Over-the-Counter Bulletin Board or other established trading
market.


7.           Special Purchase Right Regarding EuroSite Power Inc. Subsidiary.
The Company has advised the Subscriber that it has formed a subsidiary in
Delaware to conduct its European operations under the name EuroSite Power Inc.
The Company hereby grants to the Subscriber, on behalf of EuroSite Power, the
non-assignable right, for a period of two years from the date hereof, to
purchase 400,000 shares of the common equity of EuroSite Power at a per share
purchase price of $1.00. The Subscriber may effect such purchase of all and not
less than all of such securities by written notice thereof to the Company and
EuroSite Power. As a condition to the purchase, the Subscriber will execute such
investment documentation as the Company or EuroSite Power shall request and will
make such representations and warranties regarding the purchase as are required
by law.  In the event EuroSite Power effects any stock split, recapitalization,
merger or similar event, the Company will make appropriate adjustments to these
purchase provisions and will notify the Subscriber thereof.

 
5

--------------------------------------------------------------------------------

 


8.           Registration Rights. The Company hereby grants the following
registration rights to holders of the Shares.


(a)           Registration Statement.  The Company shall file with the SEC not
later than thirty (30) days after the Closing Date a “shelf” registration
statement on an appropriate form (the “Registration Statement”) covering the
resale of the Shares and shall use its commercially reasonable best efforts to
cause the Registration Statement to be declared effective as soon as
practicable.


(b)           Registration Procedures. In connection with the Registration
Statement, the Company will:


(i)           prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective with respect to
each Subscriber until such time as all of the Shares owned by such Subscriber
may be resold without restriction under the Securities Act; and


(ii)          immediately notify the Subscribers when the prospectus included in
the Registration Statement is required to be delivered under the Securities Act,
of the happening of any event of which the Company has knowledge as a result of
which the prospectus contained in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. If the
Company notifies the Subscribers to suspend the use of any prospectus until the
requisite changes to such prospectus have been made, then the Subscribers shall
suspend use of such prospectus.  In such event, the Company will use its
commercially reasonable efforts to update such prospectus as promptly as is
practicable.


(c)           Provision of Documents etc.  In connection with the Registration
Statement, each Subscriber will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws. The Company may
require each Subscriber, upon five business days’ notice, to furnish to the
Company a certified statement as to, among other things, the number of  Shares
and the number of other shares of the Company’s Common Stock beneficially owned
by such Subscriber and the person that has voting and dispositive control over
such shares. Each Subscriber covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act, if applicable, in
connection with sales of Shares pursuant to the Registration Statement.


(d)           Expenses.  All expenses incurred by the Company in complying with
this section, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of the Shares, including any fees and disbursements of
any counsel to the Subscriber, are called “Selling Expenses.” The Company will
pay all Registration Expenses in connection with the Registration Statement. 
Selling Expenses in connection with the Registration Statement shall be borne by
the applicable Subscriber.


(e)           Indemnification and Contribution.


(i)           The Company will, to the extent permitted by law, indemnify and
hold harmless each Subscriber, each officer of such Subscriber, each director of
such Subscriber, and each other person, if any, who controls such Subscriber
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Subscriber or such other person (a
“controlling person”) may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) (“Claims”) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement at the time of its effectiveness, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the limitations herein, reimburse such Subscriber and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the Company shall not be liable to a Subscriber to the extent that any
Claim arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in conformity with information
furnished by such Subscriber or any such controlling person in writing
specifically for use in the Registration Statement or related prospectus, as
amended or supplemented.

 
6

--------------------------------------------------------------------------------

 


(ii)          Each Subscriber severally but not jointly will, to the extent
permitted by law, indemnify and hold harmless the Company, and each person, if
any, who controls the Company within the meaning of the Securities Act, each
underwriter, each officer of the Company who signs the Registration Statement
and each director of the Company against all Claims to which the Company or such
officer, director, underwriter or controlling person may become subject under
the Securities Act or otherwise, insofar as such Claims arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that such Subscriber will be liable
hereunder in any such case if and only to the extent that any such Claim arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information pertaining to such Subscriber, as such, furnished in writing to the
Company by such Subscriber specifically for use in the Registration Statement or
related prospectus, as amended or supplemented.


(iii)         Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this section and shall only relieve it
from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. The indemnifying party shall not be liable for any settlement
of any such proceeding affected without its written consent, which consent shall
not be unreasonably withheld.

 
7

--------------------------------------------------------------------------------

 

(iv)        In order to provide for just and equitable contribution in the event
of joint liability under the Securities Act in any case in which either (i) a
Subscriber, or any controlling person of a Subscriber, makes a claim for
indemnification pursuant to this section but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this section provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Subscriber or controlling person of the Subscriber in circumstances for which
indemnification is not provided under this section, then, and in each such case,
the Company and the Subscriber will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in a manner that reflects, as near as practicable, the economic effect
of the foregoing provisions of this section. Notwithstanding the foregoing, no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.


(f)           Delivery of Unlegended Shares.


(i)           Within three business days (such business day, the “Unlegended
Shares Delivery Date”) after the business day on which the Company has received
(i) a notice that Shares have been sold either pursuant to, and in compliance
with, the Registration Statement or Rule 144 under the Securities Act and (ii)
in the case of sales under Rule 144, customary representation letters of the
Subscriber and Subscriber’s broker regarding compliance with the requirements of
Rule 144, the Company at its expense, (A) shall deliver the Shares so sold
without any restrictive legends relating to the Securities Act (the “Unlegended
Shares”); and (B) shall cause the transmission of the certificates representing
the Unlegended Shares together with a legended certificate representing the
balance of the unsold Shares, if any, to the Subscriber at the address specified
in the notice of sale, via express courier, by electronic transfer or otherwise
on or before the Unlegended Shares Delivery Date.  Transfer fees shall be the
responsibility of the Subscriber.


(ii)          In lieu of delivering physical certificates representing the
Unlegended Shares, if the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of a Subscriber, so long as the certificates therefor do not bear a
legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company shall use its best efforts to cause
its transfer agent to electronically transmit the Unlegended Shares by crediting
the account of Subscriber’s broker with DTC through its Deposit/Withdrawal at
Custodian system.  Such delivery must be made on or before the Unlegended Shares
Delivery Date but is subject to the cooperation of the Subscriber’s broker (the
so-called DTC participant).


(iii)         Each Subscriber, severally and not jointly, agrees that the
removal of the restrictive legend from certificates representing the Shares as
set forth in this section is predicated upon the Company’s reliance that the
Subscriber will sell any Shares pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.


9.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
delivered by reputable overnight courier service with charges prepaid, or (iii)
transmitted by fax, addressed, if to the Company, to Chief Financial Officer,
American DG Energy Inc., 45 First Avenue, Waltham, MA 02451, fax: (781)
622-1027, and if to a Subscriber, to such Subscriber at the address set forth on
the signature pages hereto or to such other address as such party shall have
specified most recently by written notice.


(b)           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Subscribers.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.


(c)           Legal Fees.   Each party shall pay its own legal fees and expenses
in connection with the transactions contemplated by this Agreement.

 
8

--------------------------------------------------------------------------------

 


(d)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof.  Neither the Company
nor the Subscribers have relied on any representations not contained or referred
to in this Agreement and the documents delivered herewith.  No right or
obligation of either party shall be assigned by that party without prior notice
to and the written consent of the other party.


(e)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. 
Signatures to this Agreement may be delivered by fax or by scan/email.


(f)            Law Governing this Agreement.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware without
regard to principles of conflicts of laws.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Massachusetts or in the federal
courts located in Massachusetts.  The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury.


(g)           Independent Nature of Subscribers’ Obligations and Rights.  The
obligations of each Subscriber hereunder are several and not joint with the
obligations of any other Subscriber hereunder, and no such Subscriber shall be
responsible in any way for the performance of the obligations of any other
hereunder.


(h)           Equitable Adjustment.   The Shares and the Purchase Price Per
Share shall be equitably adjusted to offset the effect of stock splits, stock
dividends, and distributions of property or equity interests of the Company to
its shareholders prior to the Closing.


[Signature pages immediately follow]

 
9

--------------------------------------------------------------------------------

 

American DG Energy Inc.
Signature Page to Subscription Agreement
Dated July 12, 2010


Please acknowledge your acceptance of the foregoing Subscription Agreement on
the date set forth above by signing and returning a copy to the undersigned
whereupon it shall become a binding agreement between us.



 
AMERICAN DG ENERGY INC.
     
By:
/s/ Anthony S. Loumidis
     
Name: Anthony S. Loumidis
 
Title: Chief Financial Officer



AGREED AND ACCEPTED:


SUBSCRIBER:


U.S. $2.50
 
NETTLESTONE ENTERPRISES LIMITED
Per share purchase price é
 
Subscriber’s name é
     
U.S. $1,000,000.00
   
Aggregate dollar amount being purchased é
 
/s/ Michael Hayworth
   
Subscriber’s signature é
         
Director
   
Title of signatory, if Subscriber is an entity1 é
         
Address of the Subscriber ê
         
P.O. Box 665 Roseneath
         
The Grange, St. Peter Port
         
Guernsey GY1-3SJ – Channel Islands
         
Email address: michael.heyworth@trustcorpci.com
         
Fax number: +44  (1481) 730-460
         
U.S. Tax ID # (if any):  N/A

  

 
10

--------------------------------------------------------------------------------

 